DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
Claims 1-7, 9, 11-19, 21 and 23-24 are presented for examination.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7, 9, 11-19, 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite “receive user selection of the virtual content object to interact with in a simulated physical interaction.”  The phrase “to interact with” lacks a subject or an object, and thus it is unclear what the scope of meaning of the phrase is i.e., it is unclear what is 
 Claims 2-7, 9, 11, 12, 14-19, 21 and 23-24 are rejected for failing to the cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-7, 11-15, 17-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan (US 2019/0248485) in view of Border (US 2016/0187654).  

 	Regarding claim 1, Ulaganathan teaches a system configured to interface with a remote non-human entity based on user interaction with an augmented reality environment (Fig. 1, [0016-0020] describes a system with a computing device/subsystem that displays a virtual version of an actual building, and commands drones i.e., “non-human entity,” based on actions taken on the virtual building; [0023-0024, 0033], the system provides the virtual building in an augmented reality display), the system comprising:

 	wherein the display device is physically discrete and separate from a set of remote non-human entities (Fig. 1, [0016], the computing device is separate from the drones), 
 	wherein the set of remote non-human entities is outside immediate physical presence of the user (Fig. 1, [0038], the drones may be distant from the user e.g., flying around a structure),  
 	wherein the set of remote non-human entities are tangible entities (Fig. 1, [0016], drones are tangible); and
 	one or more physical computer processors configured by computer readable instructions ([0006-0007, 0019] various processors can execute instructions to perform operations in Ulaganathan) to:
 	generate an image of a virtual content object to be displayed in the augmented reality environment ([0023], a simulated 3D structure is displayed), 
 	wherein the image of the virtual content object is a virtual replica of representation of a real-world physical object and is displayed in the augmented reality environment ([0023, 0032], the simulated building is a simulation of an actual 3D structure/building and is displayed on an interface),
   	wherein the real-world physical object is outside immediate physical presence of the user (Fig. 1, [0038], the drones may be distant from the user e.g., flying around a structure), 	wherein the set of remote non-human entities are physically discrete and separate from the real-world physical object (Fig. 1, [0016], the drones are separate from the building);

 	wherein the augmented reality environment includes images of virtual content ([0033], the simulated building can include multiple images of virtual content e.g., the entire building, different objects in or parts of the building such as an inside wall, outside wall, etc.);
 	receive user selection of the virtual content object to interact with in a simulated physical interaction within the augmented reality environment ([0024-0025], a user can provide inputs on a simulated 3D structure/building; [0032-0033], for example, a user can place a circle on a portion of the 3d structure or change paint colors on the structure; this simulates adding physical paint to a physical structure i.e., “simulated physical interaction”);
 	receive physical inputs by the user as modifications to the virtual content object during the simulated physical interaction with the virtual content object, wherein the modifications directly or indirectly correspond to and indicate one or more actions to be performed bv at least one of the remote non-human entities of the set ([0032-0033], a user can provide input to manipulate the AR 3D structure; for example, the user can provide input to change paint colors or place a circle on a portion to indicate that more paint should be placed on that portion; [0033] the user can change views of the building to access other service options; [0034], the operations of the drones are then determined based on the user inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building; Fig. 5, [0051] describes input devices for providing user input e.g., a mouse, touch screen, touchpad, trackball etc.; official notice is taken that ordinarily to provide user input with such devices, a physical act is required i.e., physical inputs)

 	determine at least one from the set of remote non-human entities to perform the one or more actions based on individual physical inputs such that a first remote non-human entity is identified, wherein the set of remote non-human entities includes the first remote non-human entity ([0034], the operations of the drones are then determined based on the inputs on the virtual structure; [0035-0038], for example, based on the user inputs, the drone may for example apply paint on the actual building; naturally, if this is to happen, the system must determine and identify such a drone; as noted above, the user inputs have a physical aspect i.e., moving and clicking a mouse, touching a touchscreen etc.);	
 	identify the one or more actions to be taken and performed by the first remote non-human entity based on the modifications ([0034], the operations of the drones are then determined based on the inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building), 
 	wherein the one or more actions cause the first remote non-human entity to physically manipulate the real-world physical object ([0034], the operations of the drones are then determined based on the inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building);

 	wherein the instructions cause the first remote non-human entity to perform the identified one or more actions on the real-world physical object ([0024-0027], based on the inputs on the virtual structure from the user, the system configures paths for the drones to perform the desired tasks i.e., “instructions”); and
 	cause the instructions to be transmitted to the first remote non-human entity ([0026], the system instructs or trains the drones to perform the task; [0020], the data or training can be transmitted over a communication channel; a person of ordinary skill in the art would understand that the instructions must be transmitted from the computing device to the drones, which are physically separate and controlled by the computing device; see also [0021, 0026], the drone management module may be in a drone, and it receives training/instructions for a drone from a cascade training module, which may be in the computing device).  
 	However, Ulaganathan does not expressly disclose the virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of the user as if the images of the virtual content were present in the real-world; wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the virtual content comprising at least the virtual content object.
 	In the same field of endeavor, Border teaches 

 	wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings ([0148], Border teaches an augmented reality device that can project a virtual image onto a lens, enabling a user to see both the image and the surrounding physical environment; Fig. 7, [0245], for example, a virtual image for controlling an application can be placed in the field of view over the surroundings; Fig. 42, [0046], for example, a virtual image for providing user input e.g., a virtual keyboard, can be placed on a table to appear as if it is actually sitting on the table; in the context of Ulaganathan, this means that it would be obvious to place a virtual image e.g., the virtual building of Ulaganathan, in an augmented reality environment near real, physical items), 
 	the virtual content comprising at least the virtual content object (as noted above, it would be obvious to present the virtual structure of Ulaganathan in the midst of a real, physical setting using augmented reality, as done in Border)


 	Regarding claim 2, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  The combination of Ulaganathan and Border also teaches wherein the set of remote non-human entities comprises one or more of a smart device, a software agent, or an 

 	Regarding claim 3, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  The combination of Ulaganathan and Border also teaches 
 	wherein inputting the modifications comprises the physical inputs received via a user device, voice input, gesture-based input, input based on movement of the display device, input based on user eye movement, or input received via a brain-computer interface (Border [0715], the user can provide audio commands; Border [0724, 0390, 0412], the user can manipulate virtual objects through gestures, drags, swipes and taps; Border [0750-751], gestures can be assigned to commands; Border [0370], a user could wear a control device on a finger and gesture to initiate commands e.g., to navigate an image). 

 	Regarding claim 5, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  The combination of Ulaganathan and Border also teaches 
 	electronically store non-human entity information for each of the set of non-human entities (Ulaganathan [0024], the system includes modules that store information regarding the capabilities of the drones; for example, a task configuration module determines drone paths for performing a particular task based on user inputs; the drone management module instructs the drones to perform tasks; see also Ulaganathan [0019], operations for performing the invention can be stored in a storage medium using instructions e.g., operational commands, learnt paths, etc.);

 	responsive to receipt of the modifications, identify at least one of the set of non-human entities to transmit instructions based on the modifications and the one or more capabilities of each of the set of nonhuman entities, wherein the at least one of the set of non-human entities includes the remote non-human entity (Ulaganathan [0024-0026], the system includes a task configuration module that receives user inputs on the virtual structures i.e., “modifications”; these are used to determine training for the drones to perform particular actions; as noted in Ulaganathan [0026], the training is transmitted to the drone management module via a connection; the drones then perform the tasks).

 	Regarding claim 6, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  The combination of Ulaganathan and Border also teaches wherein the non-human entity information further specifies an association between each of the one or more actions and a set of predefined modifications, wherein the one or more actions to be taken by the first remote non-human entity based on the modifications are identified based on the non-human 

 	Regarding claim 7, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  The combination of Ulaganathan and Border also teaches wherein the non-human entity information includes an indication of a predefined format for communicating with the first remote non-human entity, wherein the one or more processors are further configured to:
 	generate the instructions for the first remote non-human entity based on the
predefined format (Ulaganathan [0023-0026], Ulaganathan describes a variety of predefined formats for communicating with the drones; for example, a user can direct drones by providing inputs on a virtual structure/building, as described in Ulaganathan [0023-0024]; Ulaganathan [0024-0026], when inputs are received, the system determines paths and training for performing the associated tasks, which are communicated to the drones and can be understood as a “predefined format.”)

  	Regarding claim 11, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  The combination of Ulaganathan and Border also teaches wherein the remote non-human entity comprises a drone, a nanorobot, a swarm of drones, or a swarm of 

 	Regarding claim 12, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  The combination of Ulaganathan and Border also teaches wherein the real-world physical object comprises a remote manned or unmanned vehicle (Ulaganathan Fig. 1, Abstract, [0016-0020], the system relates to the control of drones i.e., an unmanned vehicle).

 	Regarding claim 13, the claim corresponds to claim 1 and is rejected for the same reasons.  (Claim 13 describes a method performed by the system recited in claim 1).  

 	Regarding claim 14, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 14 also corresponds to claim 2 and is rejected for the same reasons.

 	Regarding claim 15, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 15 also corresponds to claim 3 and is rejected for the same reasons. 

 	Regarding claim 17, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 17 also corresponds to claim 5 and is rejected for the same reasons.  

	Regarding claim 18, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 18 also corresponds to claim 6 and is rejected for the same reasons.  



 	Regarding claim 23, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 23 also corresponds to claim 11 and is rejected for the same reasons.

 	Regarding claim 24, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 24 also corresponds to claim 12 and is rejected for the same reasons.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan and Border, as applied in claims 1 and 13, and further in view of Seydoux (US 9,709,983).  

 	Regarding claim 4, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  However, the combination of Ulaganathan and Border does not expressly disclose receive a response from the remote non-human entity, wherein the response includes a message and instructions to provide the message to the user; and cause the message to be communicated to the user via the display device.
 	In the same field of endeavor, Seydoux teaches 
 	receive a response from the set of remote non-human entities (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its 
 	wherein the response includes a message and instructions to provide the message to the user (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display the information; a person of ordinary skill in the art would understand that if data is transmitted to another device and displayed at that device, the data must indicate in some way that it was meant to be displayed or transmitted i.e., “instructions to provide the message to the user”); and 
 	cause the message to be communicated to the user via the display device (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display the information).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receive a response from the remote non-human entity, wherein the response includes a message and instructions to provide the message to the user; and cause the message to be communicated to the user via the display device as suggested in Seydoux into Ulaganathan and Border because Ulaganathan/Border and Seydoux pertain to analogous fields of technology.  Ulaganathan/Border and Seydoux relate to a control device that 

 	Regarding claim 16, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 16 also corresponds to claim 4 and is rejected for the same reasons.  

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan and Border, as applied in claims 1 and 13, and further in view of Dahlstrom (US 2015/0274294).  

 	Regarding claim 9, the combination of Ulaganathan and Border teaches the invention as claimed in claim 1.  However, the combination of Ulaganathan and Border does not expressly disclose wherein the real world physical object depicted by the virtual content object comprises a house.
 	In the same field of endeavor, Dahlstrom teaches wherein the real world physical object depicted by the virtual content object comprises a house ([0013, 0033], Dahlstrom relates to a system in which drones paint various structures, including a house).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the real world physical object depicted by the virtual content object comprises a house as suggested in Dahlstrom into Ulaganathan and Border, because Ulaganathan and Dahlstrom pertain to analogous fields of technology.  Ulaganathan relates to a system in which drones paint a building or structure e.g., see 

 	Regarding claim 21, the combination of Ulaganathan and Border teaches the invention as claimed in claim 13.  Claim 21 also corresponds to claim 9 and is rejected for the same reasons.  
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1 and 13.
 	Regarding claims 1 and 13, Applicant alleges that the cited prior art does not teach the amended limitation of “receive user selection of the virtual content object to interact with in a simulated physical interaction within the augmented reality environment; receive physical inputs by the user as modifications to the virtual content object during the simulated physical interaction with the virtual content object, wherein the modifications directlv or indirectly correspond to and indicate one or more actions to be performed by at least one of the remote non-human entities of the set, wherein the modifications include modifying appearance, movements, and/or animation of the virtual content object during the simulated physical interaction; determine at least one from the set of remote non-human entities to perform the one or more actions based on individual physical inputs such that a first remote non-human entity is identified, wherein the set of remote non-human entities includes the first remote non-human entity.”  In particular, Applicant alleges that Ulaganathan does not teach the above features, 
 	Examiner respectfully disagrees. Ulaganathan [0026, 0035-0038] describes training particular drones and having those drones perform a task.  Inherently, this means that the system determines drones to perform actions and identifies drones i.e., “determine at least one from the set of remote non-human entities to perform the one or more actions based on individual physical inputs such that a first remote non-human entity is identified, wherein the set of remote non-human entities includes the first remote non-human entity.”  Additionally, as noted in [0032-0034], the drones in Ulaganathan perform the above tasks/actions based on user input e.g., user inputs to or interactions with a virtual 3D structure.  Fig. 5, [0051] describes input mechanisms for providing user input, including a mouse, touchscreen and trackball.  Official notice is taken that typically to provide user input using the above devices, physical user input needs to be provided e.g., moving and clicking a mouse, touching a touchscreen with a finger, moving a trackball, etc.  The above thus appears to teach, “receive physical inputs by the user as modifications to the virtual content object during the simulated physical interaction with the virtual content object.”  Ulaganathan [0032] further notes that the user input can result in, for example, adding new paint or a new circle to a simulated 3D structure.  Put another way, this amounts to a simulation of a physical interaction i.e., it resembles or simulates adding physical paint or designs to a physical house.
 	Applicant further alleges that claims 2-7, 9-12, 14-19 and 21-24 are allowable in view of their dependency on claims 1 and 13.  Claim 2-7, 9-12, 14-19 and 21-24 are rejected as being taught by Ulaganathan, Border, Seydoux and/or Dahlstrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.   	Wu (US 2019/0324539) teaches using a gesture to interact with and provide input to a virtual object e.g., see Wu [0013].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143